UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 10-Q xQUARTERLY REPORT UNDER SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarter ended June 30, 2010 o TRANSITION REPORT UNDER SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to Commission File Number: 333-152775 iGENII, INC. (Exact name of small business issuer as specified in its charter) Delaware 26-2046163 (State of incorporation) (IRS Employer ID Number) 99 W. Hawthorne Ave, Suite 610 Valley Stream, New York 11580 (Address of principal executive offices) (516) 599- 0064 (Issuer’s telephone number) (Former name, former address and former fiscal year, if changed since last report) Check whether the issuer (1) filed all reports required to be filed by Section 13 or 15(d) of the Exchange Act during the past 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. Yes o No o Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company. See definitions of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. (Check one): Large accelerated filer o Accelerated filer o Non-accelerated filer o Smaller reporting company o (Do not check if a smaller reporting company) Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act). YesoNo o As of August 13, 2010,9,294,900 shares of common stock, par value $0.001 per share, were outstanding. TABLE OF CONTENTS Page PART I Item 1. Financial Statements Item 2. Management’s Discussion and Analysis or Plan of Operation 15 Item 3 Quantitative and Qualitative Disclosures About Market Risk 17 Item 4 Controls and Procedures 17 PART II 18 Item 1. Legal Proceedings 18 Item IA. Risk Factors 18 Item 2. Unregistered Sales of Equity Securities and Use of Proceeds 18 Item 3. Defaults Upon Senior Securities 18 Item 4. Submission of Matters to a Vote of Security Holders 18 Item 5. Other Information 18 Item 6. Exhibits 19 PART I FINANCIAL INFORMATION Item 1. Financial Statements. iGENII, INC. FINANCIAL STATEMENTS (UNAUDITED) June 30, 2010 TABLE OF CONTENTS Report of Independent Registered Public Accounting Firm 2 Balance Sheets 3 Statements ofOperations 4-5 Statements of Stockholders Equity 7 Statements of Cash Flows 6 Notes to Financial Statements 8 -14 Acquavella, Chiarelli, Shuster, Berkower & Co., LLP 517 Route One 1 Penn Plaza Iselin, New Jersey 08830 36th Floor 732. 855.9600
